Citation Nr: 1622066	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-18 643	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for human immunodeficiency virus (HIV), claimed as caused by needles used during a colonoscopy at a VA hospital.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran reported a discrepancy with his social security number.  However, the Veteran's file number is related to the social security number he provided in his DD-214 and other documents dating back to 1976, thus, that social security number is the established number in regards to the Veteran's claim.  

The Board additionally notes that the Veteran filed a notice of disagreement as to the March 2010 denial of service connection claims for sarcoidosis, skin condition, and residuals of a gunshot wound.  A statement of the case was issued in May 2012, but the Veteran did not perfect the appeal by filing a timely substantive appeal.  Thus, these matters are not before the Board.  See 38 C.F.R. § 20.200 (2015) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).   


FINDINGS OF FACT

The Veteran did not undergo a colonoscopy at VA hospital that resulted in additional disability, including HIV.


CONCLUSION OF LAW

The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 for HIV have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Here, the Veteran was sent a letter in December 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A VA medical opinion was obtained in February 2012 from a VA physician who reviewed the entire claims file, including the Veteran's VA treatment records therein, and, for the reasons explained below, provided an adequate and informed opinion.  There is thus no need for the Veteran to undergo an in-person VA examination, and the February 2012 medical opinion is adequate for the Board's adjudication herein.  Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013) (a claim for compensation for additional disability under 38 U.S.C.A. § 1151 constitutes a disability compensation claim and 38 U.S.C.A. § 5103A(d) therefore applies); 38 U.S.C.A. § 5103A(d) (duty to assist includes providing a medical examination or obtaining a medical opinion) (emphasis added).

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering these claims.  The Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, the issue is ready to be considered on the merits. 

Analysis

The Veteran contends that he contracted HIV as a result of a colonoscopy performed by the VA in 2004.  He asserts that the procedure was conducted with dirty needles. 

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3) .

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA. 38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.
Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d) .

Thus, section 1151 contains two causation elements-an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

The evidence reflects that the Veteran did not undergo a colonoscopy procedure at VA.  The Veteran's VA treatment records reflect that he tested positive for HIV in April 2004.  He was scheduled for a colonoscopy in July 2004, but the VA treatment records indicated that he did not appear for the appointment.  An April 2005 VA treatment record confirmed that the Veteran had missed his appointment for a colonoscopy scheduled in the summer of 2004.  A colonoscopy was rescheduled for May 2005, which was later cancelled.  The Veteran was then rescheduled for a colonoscopy for July 2005.  However, the records reflect that the Veteran did not appear for the July 2005 colonoscopy appointment.

A February 2012 VA medical opinion provided that the Veteran's HIV was not caused by a colonoscopy by VA, because there was no record of a completed colonoscopy in 2004 or 2005.  

The Veteran is competent to state that he underwent a colonoscopy at a VA hospital in 2004, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  That other evidence includes multiple notations in VA treatment records that reflect that the Veteran did not appear for his scheduled colonoscopies.  There is a "presumption of regularity" that applies to VA and "supports official acts of public officers" and "allows courts to presume that what appears regular is regular."  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  This presumption would extend to notations in VA treatment records indicative of a failure to appear for a scheduled procedure.  The Veteran's assertion that he underwent a colonoscopy, standing alone, does not rebut the presumption of regularity.  Cf. Jones v. West, 12 Vet. App. 98, 102 (1998) (an "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process").  The Board thus finds the contemporaneous VA records indicating that the Veteran did not undergo a colonoscopy to be of greater probative weight than the Veteran's later statements.

Given that the Veteran did not undergo a colonoscopy at the VA and he tested positive prior to the dates he was scheduled for the colonoscopies, the Board concludes that the Veteran did not incur an additional disability as a result of VA care or treatment.  There is no other evidence indicating that transmission of the virus occurred at a VA facility.  The preponderance of the evidence is therefore against the claim for compensation under 38 U.S.C.A. § 1151 and the benefit of the doubt doctrine is thus not for application in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for HIV, claimed as caused by needles used during a colonoscopy at a VA hospital, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


